Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by the entries and protests enumerated in Schedule A annexed hereto and made a part hereof, and assessed with duty at 19% ad valorem under Item 653.40 of the Tariff Schedules of the United States, consists of electric lighting equipment designed for motor vehicles and parts thereof.
2. That said protests are abandoned as to all other merchandise.
3. That the merchandise covered by the entries enumerated in Schedule A annexed hereto was entered or withdrawn from warehouse *270after August 31,1963, the effective date of the Tariff Schedules of the United States, and before December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241.
4. That said protests were filed on all of the entries enumerated in said Schedule A, under Section 514 of the Tariff Act of 1930, within 60 days after the dates of liquidation thereof, and that said protests were pending for decision by this Court on October 7, 1965, the date of enactment and/or on December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241,89th Congress.
5. That within 120 days after the date of enactment of said Public Law 89-241, a request was filed with the Collector of Customs at the port of entry, for liquidation or reliquidation of each of the entries enumerated in Schedule A and for classification of said merchandise at 8.5% ad valorem under Item 683.65 of the Tariff Schedules of the United States as amended by Section 36 (h) of said Public Law 89-241.
6. That the protests enumerated in the annexed Schedule of Cases may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
Accepting this stipulation as an agreed statement of fact, we find that plaintiffs 'have complied with both section 514 of the Tariff Act of 1930 and section 2 (b) of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241,100 Treas. Dec. 661, T.D. 56511, and that the merchandise covered by the entries and protests enumerated in schedule A, attached hereto and made a part hereof, is properly dutiable at 8.5 per centum ad valorem under item 683.65 of the Tariff Schedules of the United States, as amended, as electric lighting equipment designed for motor vehicles and parts thereof.
The protests are sustained and judgment will be entered for the plaintiffs.